Name: Commission Regulation (EEC) No 3348/82 of 14 December 1982 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353 / 18 Official Journal of the European Communities 15 . 12 . 82 COMMISSION REGULATION (EEC) No 3348/82 of 14 December 1982 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 818 /80 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 818 /80 (3), as last amended by Regulation (EEC) No 2963/81 (4), introduced a system of quarterly import licences within the framwork of protective measures applicable to imports of cultivated mushrooms prepared or preserved in vinegar or in acetic acid ; whereas in the light of subsequent experience it has been found desi ­ rable to make the administration of the system more flexible by authorizing the Member States to issue import licences within the limits of a specified annual quantity ; Whereas it is reasonable that the import licensing system should take account of applications from persons now wishing to import products of the kind under consideration which were not imported in 1977 and 1978 into the Member State to which the applica ­ tions are addressed, by making provision for the grant of import licences, within set limits , to the persons concerned ; Whereas for the purpose of monitoring the trend of issue of import licences the Member States should communicate regularly to the Commission the quanti ­ ties of the products concerned for which import licences have been issued ; Whereas the Italian language version of the last para ­ graph of Article 7 contains an error and, in conse ­ quence , the text should be amended ; Whereas, this Regulation amends the procedure for issuing import licences and, in order to ensure the smooth functioning of the licensing system, applica ­ tions for import licences submitted under the former system should accordingly be cancelled and the securi ­ ties released , 1 . The release into free circulation of cultivated mushrooms in brine falling with subheading 07.03 E of the Common Customs Tariff or cultivated mushrooms prepared or preserved in vinegar or in acetic acid falling within subheading 20.01 C of the Common Customs Tariff shall be subject to the production of an import licence . 2 . Member States shall issue the licence under the conditions laid down in this Regulation on application by the party concerned irrespective of the place of his establishment within the Commu ­ nity . 3 . The import licence shall be valid for a period of three months from the date the application is lodged . However, the period of validity may not extend beyond 31 December of each year. The import licence shall be valid for imports into the Member State which issued it . 4 . Each application shall entail the provision of a security of 2 ECU per 100 kilograms net weight as guarantee of the obligation to import during the period of validity of the licence ; such security shall , except in the case of force majeure, be forfeit in whole or in part if import is not effected within this period or is only partly effected .' 2 . Articles 3 , 4 and 5 are replaced by the following : Article 3 1 . Within the limits of the quantities specified in paragraph 3 , Member States may issue import licences tor up to 50 % of the quantities imported by the applicant in the reference years 1977 and 1978 . 2 . Proof relating to the quantities imported into the Community by the applicant shall be furnished by him at the time when the application for the import licence is submitted , by production of the customs documents for release into free circulation . Details of the quantity for which an import licence was issued shall be entered on those documents by the competent authorities . (') OJ No L 73 , 21 . 3 . 1977 , p . 1 . ( 2 ) OJ No L 1 18 , 30 . 4 . 1981 , p . 10 . O OJ No L 89 , 2 . 4 . 1980 , p . 5 . O OJ No L 297 , 16 . 10 . 1981 . p . 14 . 15 . 12 . 82 Official Journal of the European Communities No L 353/ 19  mushrooms in brine , and3 . Member States may issue import licences for the period 1 January to 31 December within the following limits :  Italy : 1 770 tonnes,  Germany : 1 328 tonnes ,  Netherlands : 469 tonnes ,  United Kingdom : 35 tonnes,  Belgium/Luxembourg : 33 tonnes,  other Member States : 0 tonnes .  cultivated mushrooms prepared or preserved in vinegar or in acectic acid for which import licences were issued in the prece ­ ding month .' 3 . In the last paragraph of Article 7 of the Italian language version 'non sono trasmissibili ' is replaced by 'sono trasmissibili '. Article 4 Article 2 Applications for import licences submitted up to 5 December 1982 pursuant to Regulation (EEC) No 818 /80 shall be cancelled and the securities released . 1 . Where applications for licences are submitted by persons who have not imported the products in question into the Community during 1977 and 1978 , each Member State shall , notwithstanding the foregoing provisions , grant the applications subject to a limit of 10 % of the quantities specified in Article 3 (3). In the case of the Member States referred to in the last indent of Article 3 (3), however, each Member State shall grant the appli ­ cations subject to a limit of three tonnes . 2 . Member States shall guarantee importers free access to the quantities allocated to them by appor ­ tioning the quantities equitably . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply to applications for import licences submitted from 1 January 1983 onwards . The provisions at present in force shall continue to apply to import licences issued prior to the entry into force of this Regulation . Article 5 Member States shall communicate to the Commis ­ sion , not later than the ninth of each moath , the quantities of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1982 . For the Commission Poul DALSAGER Member of the Commission